DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 1-20 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the calculated osmolarity".  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-20 are indefinite insofar as they depend from claim 1.
Claim 20 recite the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.  



Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 and 13- 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Berglin et al., Cancer Chemother Pharmacol (2011) 68:1547-1556.
	Regarding claim 1, Berglin et al. teaches a thiosulfate-containing gel for the prevention of cisplatin-induced hearing loss (current claim 14).  See Title.   Specifically, Berglin et al. discloses “an active formulation containing 0.1 M thiosulfate and 0.5% (w/w) HYA in PBS” (current claims 3, 4, 9 and 10).  Page 1548, col. 2.   HYA is a gel of sodium hyaluronan (current claims 5 and 6).  See page 1548, col. 1.  “The osmolality of the HYA gels was about 340 mosmol/kg, meaning that the gels were slightly hypertonic.”  Page 1553, col. 2.  Absent evidence to the contrary, this synonymous with 340 mosmol/L.   Although Berglin et al. does not teach “the calculated osmolarity of at least 400 mOsm/L,” or “the calculated osmolarity of the composition is 500-5,000 mOsm/L,” the 0.1M thiosulfate would increase the osmolarity as would the PBS.   "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted).
Regarding claim 7, the PBS would include water and would read on “pharmaceutical acceptable liquid solvent is water.”
Regarding claim 8, Berglin et al. teaches 1.9% HYA gel.  See page 1554, col. 1.  
Regarding claim 13, Berglin et al. teaches a pH level of 7.2.  See page 1548, col. 2. 
Regarding claims 14-16, Berglin et al. teaches administration to the middle and inner ear, implying the round window of a subject.  See page 1548, col. 2. 
Regarding claim 17, Berglin et al. teaches administering the thiosulfate containing HYA gel to the middle ear prior to cisplatin treatment.  See page 1548, col. 1.
Regarding claim 18, Berglin et al. teaches i.v cisplatin injection and intratympanic injection of thiosulfate-containing HYA gel.  See page 1550, col. 1.
Regarding claim 19, the determination of an appropriate dosage regime is well within the purview of one of ordinary skill in the art, and like the optimization of a results-effective parameter, would be a routine matter for a skilled artisan.   Indeed, it is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).
Regarding claim 20, Berglin et al. teaches that the claimed ingredients were mixed.  See id.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berglin et al., Cancer Chemother Pharmacol (2011) 68:1547-1556, as applied to claims 1-10 and 13-20 above, and further in view of Rolland et al., J. Otolaryngology-Head and Neck Surgery (2019) 48:4.1 
	Teachings of Berglin et al. are discussed above.
	Berglin et al. does not teach 0.5M an anti-platinum chemoprotectant.  
Rolland et al. teaches the gel with a maximum of 0.5 M thiosulfate (current claims 11 and 12).
It would have been prima facie obvious to one of ordinary skill in the art to modify the gel composition so as to increase the amount of thiosulfate as taught and/or suggested by Rolland et al.  Further, because Rolland et al. teaches 0.5M as claimed, it would be reasonable to infer that the calculated osmolarity of a composition made obvious over combined references would also exhibit the calculated osmolarity claimed.  Clearly one would have a reasonable expectation of success in combining the references because Rolland et al. essentially followed Berglin et al. with an increased amount of thiosulfate.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1Despite Rolland et al.’s 2019 publication date, Rolland et al. indicates that the study was conducted between January 2015 and April 2016.    This evidences the status of the prior that would have been known to one of ordinary skill in the art at the time.